DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 21-40 of the claim set received 10/18/2021 are pending.

Information Disclosure Statement
It is noted that with the incredible volume of references included in the IDS and because a large amount of the references have little or nothing to do with the invention of the application, only a cursory review of the references has been performed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second bleed supply air is common to the third bleed supply air” of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim 35 is objected to because of the following informalities: “wherein plurality” of lines 10-11 should be written “wherein the plurality” and “the plurality of bearings” of lines 12-13 should be written “the plurality of bearing structures”.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities: “the bearing structures include” should be written “the plurality of bearing structures includes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent Claim 24 recites “a gear reduction ratio of greater than 2.3.”  Paragraphs 0036 and 0037 merely repeat the claim language.  Fig. 1 only provides a schematic side-view of the geared architecture 48.  It has been held that “Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); MPEP 2163.03(V).  MPEP 2163.03(V) states that “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved…”.  The geared architecture is defined by the functional language specifying a desired result, i.e., gear reduction ratio of greater than or equal to 2.3 which means that for every 2.3 or greater complete (360°) rotations of the low pressure/fan drive turbine the fan completes a single complete rotation.  The gear reduction function only occurs when the low pressure/fan 
Rauch, D., “Design Study of an Air Pump and Integral Lift Engine ALF-504 Using the Lycoming 502 Core”, NASA Report CR-120992, NASA Lewis Research Center, Cleveland, Ohio, 1972, hereinafter “Rauch” teaches, on Pg. 1 the ALF-504 geared turbofan having a bypass ratio of 12.5, fan pressure ratio of 1.25, fan tip speed of 985 ft/second to 1,100 ft/second, and a gear reduction ratio of 3.56 to 3.73 [Pg. 6].  Rauch further teaches, on Pg. 36, second paragraph, the ALF-502 gas turbine geared turbofan having a gear reduction ratio of 2.3:1 which was increased to 3.22:1 for the ALF-504 engine design.  Accordingly, a gas turbine engine having a gear reduction ratio of 2.3 to 3.73, fan variable area nozzle, and a bypass ratio of 12.5, fan pressure ratio of 1.25, fan tip speed of 985 ft/second to 1,100 ft/second, was known in the art about 35 years before the filing date of the instant application.
Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, teaches on Pgs. 510 – 512, the PW8000 a Pratt & Whitney (P&W) geared turbofan with a bypass ratio of 10 [Pg. 511, first column, under indent labeled ‘FAN:’], a star drive gear system reduction gear ratio of 2.8125 [Pg. 511, first column, under indent labeled ‘GEARBOX:’ – 9,000 / 3,200 = 2.8125], and a fan tip speed of 1,061.2 ft/second [Fan tip speed = (fan diameter/2)*(2 pi)*(fan rpm)*(1 ft/12 inch)*(1 min/60 sec) = (76/2)*(2 pi)*(3200)*(1/12)*(1/60) = 1,061.2 ft/sec].  Warwick, G., “Civil Engines: Pratt & Whitney gears up for the future with GTF”, Flight International, 

Dependent Claim 26 recites “a bypass ratio of greater than six.”  Paragraphs 0016, 0036, and 0037 merely repeat the claim language and Fig. 1 illustrates a generic schematic gas turbine engine.  It has been held that “Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); MPEP 2163.03(V).  MPEP 2163.03(V) states that “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved…”.  The bypass ratio is defined by the functional language specifying a desired result, i.e., bypass ratio greater than or equal to 6 which means that the mass flow of air through the bypass duct is 6 times the mass flow of air through the engine core.  Since the bypass ratio was defined by the bypass air volume divided by the core, i.e. that entering the compressor, air volume, the bypass ratio only exists when the gas turbine engine was running, i.e., combustion of fuel and compressed air in the combustion chamber generates high pressure combustion gases which expand through the low pressure turbine thereby rotating the low pressure turbine which rotated a fan that provided the mass flow of air to the bypass duct and the engine core.  If the gas turbine engine was off, i.e., no combustion, the low pressure turbine did not rotate so the fan did not rotate and there was no fan airflow through the bypass duct and no fan airflow into the engine core.  The bypass ratio was indeterminate when the engine was off because the engine core mass flow was zero.
Rauch, teaches, on Pg. 1 the ALF-504 geared turbofan having a bypass ratio of 12.5 and a gear reduction ratio of 3.56 to 3.73 [Pg. 6].  Warwick’s teaches Pratt & Whitney spent $1 billion over a 20 year research and development history and spending of at least $100 million per year in continuing research and development in each year after 2007 for a bypass ratio of 10 to 12.  Similarly, Coy teaches that Pratt & Whitney took almost 30 years and $10 billion invested to develop the GTF (geared turbofan), i.e., Applicant’s invention.  However, Bill Read, “Powerplant Revolution", AeroSpace, May 2014, pp. 28 – 31, a gas turbine design for entry into service in 2025 or later that includes a gear system driving a fan and a bypass ratio of 15.  Bill Read teaches, on Pg. 29, first column, second paragraph, that Rolls-Royce was currently developing two new .

Claims 24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 24 which recites “a gear reduction ratio greater than 2.3", the recited claim language “greater than or equal to” is not bounded at its upper limit and 
Regarding Claim 26 which recites “a bypass ratio of greater than six." the recited claim language “greater than” is not bounded at its upper limit and therefore includes bypass ratios ranging from 11 to 15, 25, 50, 100, …, 250 and greater.
Note 1:  Regarding all of the above 35 USC § 112, first paragraph rejections, in MagSil Corp. v. Hitachi Global Storage Technologies, Inc., 687 F.3d 1377, 103 USPQ2d 1769 (Fed. Cir. 2012), the claim recited a change in resistance by at least 10% at room temperature, but the specification contained no showing that the knowledge of a person of ordinary skill in the art at the time of filing would have been able to achieve resistive changes in values that greatly exceed 10% without undue experimentation (noting that it took nearly 12 years of experimentation to achieve modern values above 600%); MPEP 2161.0(III) and MPEP 2164.06(a). In MagSil Corp., the Court cited the prior precedential case, In re Fisher, 427 F.2d 833, 166 USPQ 18, 24 (CCAP 1970) where the Court affirmed the lack of enablement for the claim limitation "…hormone preparation containing at least 1 International Unit of ACTH per milligram…” where the specification only disclosed potencies from 1.11 to 2.3 International Unit of ACTH activity per milligram.  The In re Fisher court framed the question as “The issue thus presented is whether an inventor who is the first to achieve a potency of greater than 1.0 for certain types of compositions…should be allowed to dominate all such compositions having potencies greater than 1.0, including future compositions having potencies far in excess In re Fisher, 427 F.2d 833, 116 USPQ 18, 24 (CCPA 1970) that:
It is apparent that such an inventor should be allowed to dominate the future patentable inventions of others where those inventions were based in some way on his teachings. Such improvements, while unobvious from his teachings, are still within his contribution, since the improvement was made possible by his work. It is equally apparent, however, that he must not be permitted to achieve this dominance by claims which are insufficiently supported and hence not in compliance with the first paragraph of 35 U.S.C. 112. That paragraph requires that the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art.
The In re Fisher court held that Appellant had not enabled the preparation of ACTHs having potencies much greater than 2.3, and the claim recitations of potency of “at least 1” render the claims insufficiently supported under the first paragraph of 35 U.S.C. 112.
In the instant case, Warwick, G., “Civil Engines: Pratt & Whitney gears up for the future with GTF”, Flight International, November 2007, teaches on Pg. 1 that "P&W has already spent $1 billion over the past 20 years on geared turbofan research and development, and its spending is running at $100 million a year.”  Warwick teaches, on Pg. 2, third paragraph, a "GTF has a bypass ratio of 10 – 12” where GTF was the acronym for ‘geared turbofan’.  Warwick teaches, on Pg. 2, fifth paragraph, a gear reduction ratio of 3, i.e., the fan turned at a third of the speed of the LPT (low pressure 
Additionally, Rauch, D., “Design Study of an Air Pump and Integral Lift Engine ALF-504 Using the Lycoming 502 Core”, NASA Report CR-120992, NASA Lewis Research Center, Cleveland, Ohio, 1972, hereinafter “Rauch” teaches, on Pg. 1 the ALF-504 geared turbofan having a bypass ratio of 12.5, fan pressure ratio of 1.25, fan tip speed of 985 ft/second to 1,100 ft/second, and a gear reduction ratio of 3.56 to 3.73 [Pg. 6].  Rauch further teaches, on Pg. 36, second paragraph, the ALF-502 gas turbine geared turbofan having a gear reduction ratio of 2.3:1 which was increased to 3.22:1 for the ALF-504 engine design.  Rauch further teaches, in Fig. 11 and Pg. 17, first sentence, a fan variable area nozzle.  Accordingly, a gas turbine engine having a gear reduction ratio of 2.3 to 3.73, fan variable area nozzle, and a bypass ratio of 12.5, fan 
Therefore, the bypass ratio were known in the art since 1972 based on Rauch.  And Rauch taught the fan pressure ratio.  Yet, Peter Coy, “The Little Gear That Could Reshape the Jet Engine”, Bloomberg Business, October 15, 2015 [accessed on 11/10/2015 at http://www.bloomberg.com/news/articles/2015-10-15/pratt-s-purepower-gtf-jet-engine-innovation-took-almost-30-years], teaches that Pratt & Whitney took almost 30 years and $10 billion invested to develop the GTF (geared turbofan), i.e., Applicant’s claimed invention.  However, as discussed above, Applicant’s claimed invention was known in the art since 1972 based on Rauch.  Similar to MagSil Corp. v. Hitachi Global Storage Technologies, Inc., Applicant’s specification contains no showing that the knowledge of a person of ordinary skill in the art at the time of filing would have been able to achieve the claimed unbounded/open ended bypass ratio, gear reduction ratio, and low pressure turbine pressure ratio without undue experimentation.  It was held that applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) (“ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification.”); MPEP 2161.0(III).  Applicant’s specification, as originally filed, does not enable one of skill in the art to approach the claimed unbounded/open ended limits because the specification merely repeats the claim 
Regarding dependent Claim 24, when determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a gas turbine engine having a gear train defining a gear reduction ratio of greater than 2.3;  (B) the nature of the invention – a gas turbine engine having a gear system driving a fan at a slower rotational speed than the rotational speed of the low pressure turbine driving the gear system; (C) the state of the prior art – Rauch, discussed above, teaches, on Pg. 1 the ALF-504 geared turbofan having a bypass ratio of 12.5 and a gear reduction ratio of 3.56 to 3.73 [Pg. 6].  Rauch further teaches, on Pg. 36, second paragraph, the ALF-502 gas turbine geared turbofan having a gear reduction ratio of 2.3:1 which was increased to 3.22:1 for the ALF-504 engine design.; (E) the level of predictability in the art – low predictability – requiring extensive design and investment, validation and certification as evidenced by Warwick’s teaching of $1 billion spent over a 20 year research and development history and spending of at least $100 million per year in continuing research and development in each year after 2007.  Similarly, Coy teaches that Pratt & Whitney took almost 30 years and $10 billion invested to develop the GTF (geared turbofan), i.e., Applicant’s invention.; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make the invention because the Specification merely repeats the claim language and the drawings are generic schematic that do not show any structural details; (G) the existence of working examples - applicant has not stated whether or not a working 
Regarding dependent Claim 26, when determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims – applicant claims a gas turbine engine having a gear system and a bypass ratio being greater than six; (B) the nature of the invention – a gas turbine engine having a gear system driving a fan at a slower rotational speed than the rotational speed of the low pressure turbine driving the gear system with a bypass ratio greater than 10.0; (C) the state of the prior art – Rauch, discussed above, teaches, on Pg. 1 the ALF-504 geared turbofan having a bypass ratio of 12.5 and a gear reduction ratio of 3.56 to 3.73 [Pg. 6].; (E) the level of predictability in the art – low predictability – requiring extensive design and investment, validation and certification as evidenced by Warwick’s teaching of $1 billion spent over a 20 year research and development history and spending of at least $100 million per year in continuing research and development in each year after 2007 for a bypass ratio of 10 to 12.  Similarly, Coy teaches that Pratt & Whitney took almost 30 years and $10 billion invested to develop the GTF (geared turbofan), i.e., Applicant’s invention.  However, Bill Read, “Powerplant Revolution", AeroSpace, May 2014, pp. 28 – 31, a gas turbine design for entry into service in 2025 or later that includes a gear system driving a fan and a bypass ratio of 15.  Bill Read teaches, on Pg. 29, first column, second paragraph, that Rolls-Royce was currently developing two new engine 
Accordingly, Claims 24 and 26 are rejected for lack of enablement because their broad scope is not reasonably supported by the scope of enablement in the specification.  In MagSil Corp. v. Hitachi Global Storage Technologies, Inc. 687 F.3d 1377, 103 USPQ2d 1769 (Fed. Cir. 2012), the Federal Circuit stated that “a patentee chooses broad claim language at the peril of losing any claim that cannot be enabled across its full scope of coverage,” finding “one skilled in the art could not have taken the disclosure in the specification regarding ‘change in the resistance by at least 10% at room temperature’ and achieved a change in resistance in the full scope of that term without undue experimentation." 687 F.3d at 1381-82; MPEP 2161.0(III).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35, 36, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suciu (US 2009/0314881) in view of Franconi (US 2010/0092116).
Regarding Claim 35, Suciu discloses in Figs. 1A and 1B, a turbofan gas turbine engine 10, comprising: 
a fan section including a fan 34 and an outer housing 46 surrounding the fan to define a bypass duct; 
a geared architecture including an epicyclic gear train 25; 
a compressor section including a first compressor 16 and a second compressor 16 axially aft of the first compressor relative to an engine longitudinal axis A; 
a turbine section including a first turbine 28 and a fan drive turbine 18, wherein the fan drive turbine 18 drives the fan through the geared architecture 25; 
at least one shaft (14, 24, and/or 32) rotatably coupled to the turbine section; 
a plurality of bearing structures (any two of #1 through #5) each including a respective bearing compartment (engine structure surrounding the respective bearing structure), wherein plurality of bearing structures includes a first bearing structure (#4 or #5) that supports the at least one shaft.
Suciu additionally discloses that the first bearing structure (#4 or #5) is at a second position in the turbine section (see Figs. 1A and 1B).
Suciu does not explicitly disclose a buffer system that selectively communicates a buffer supply air to the plurality of bearings, including from a first position along the at least one shaft axially forward of the second compressor relative to the engine longitudinal axis to a second position in the turbine section to pressurize the bearing 
a sensor that detects a power condition of the turbofan gas turbine engine; 
a controller that selectively modulates the valve in response to the power condition detected by the sensor.
Franconi discloses a gas turbine engine (Fig. 1), and teaches a buffer system 20 that selectively communicates a buffer supply air (output of valve assembly 60 shown in Fig. 1) to multiple bearing compartments (element 64; read para. 0014, ll. 1-9, buffer system 20 supplies air to at least one bearing assembly 64 which includes a bearing 68 and a compartment 66), including from a first position (position of the source of the left bleed supply leading to valve assembly 60 as shown in Fig. 1) axially forward of the second compressor 40 relative to the engine longitudinal axis to pressurize a bearing compartment 66 of a bearing structure 68, wherein the buffer system wherein the buffer system 20 includes a valve (Figs. 2-3, comprising poppet head 100 and its housing) that selectively controls a flow of the buffer supply air (Figs. 2-3, ‘TO BUFFER AIR COOLER AND BEARING CAVITY’), the valve modulates flow between a first bleed supply air (left bleed supply shown in Fig. 1) and a second bleed supply air (right bleed supply shown in Fig. 1; modulation as described in para. 0015), the first bleed supply air is at a first pressure and the second bleed supply air is at a second pressure that is greater than the first pressure (read para. 0015), and the buffer system further comprises:

a controller (Figs. 2-3, element 98) that selectively modulates said valve in response to the power condition (pressure of air in channel 122) (pressure exerted on element 98 determines whether the high pressure air supply or low pressure air supply is provided as the buffer air supply, read paras. 0021-0022; controller 98 drives action of valve 100 in response to the power condition).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Suciu to include the buffer system, including the valve, taught by Franconi so that buffer supply air is supplied to the plurality of bearing structures in order to in order to provide oil to the bearing structures, minimize leakage of oil from the bearing structures, and to avoid undesirably high or low air pressure being developed in said bearing compartments (Franconi paras. 0002-0005).  As a result of the combination, it is obvious that the buffer supply air is communicated to the second position in the turbine section to pressurize the bearing compartment of the first bearing structure given that the combination provides buffer supply air to the bearing structures and Suciu teaches the first bearing structure is positioned at the claimed second position.
Regarding Claim 36, Suciu in view of Franconi teaches the claimed invention as discussed above.  Suciu further discloses wherein the bearing structures (Figs. 1A and 1B, #1 through #5) include a second bearing structure #1 axially forward of the geared architecture 25.
Regarding Claim 40, Suciu in view of Franconi teaches the claimed invention as discussed above.  Franconi teaches the buffer system of the combination as discussed above, the incorporated buffer system including wherein the first bleed supply air (left bleed supply shown in Fig. 1) is sourced from a location (compressor 38) of the turbofan gas turbine engine that is upstream from a source (compressor 40) of the second bleed supply air (right bleed supply shown in Fig. 1), and the source of the second bleed supply air includes a middle stage or a downstream stage of the second compressor (read paras. 0015-0016).
Claims 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suciu (US 2009/0314881) in view of Franconi (US 2010/0092116) and further in view of Coffinberry (US 2010/0107594).
Regarding Claims 37-39, Suciu in view of Franconi teaches the claimed invention as discussed above.  Franconi teaches the buffer system of the combination as discussed above, the incorporated buffer system including wherein the power condition includes a low power condition and a high power condition, wherein the controller causes the valve to select the first bleed air supply (‘FROM LOW COMPRESSOR STAGE’) in response to the high power conditions including take-off conditions and climb conditions (valve is in the position shown in Fig. 3 in response to/during high engine speed conditions including takeoff and climb as read at para. 
Franconi teaches a predetermined threshold corresponding to engine speed/power where when the engine speed/power is below the threshold the second/higher pressure air is communicated and when engine power/speed is above the threshold the first/lower pressure air is communicated (paras. 0021-0022).  Franconi does not explicitly disclose whether cruise is a high power/speed operation corresponding to a high power condition above the threshold or to a low power/speed operation below the threshold.  
Coffinberry discloses in Fig. 1, a buffer system 26 including a first bleed air supply 48 having a first pressure and a second bleed air supply 44 having a second pressure that is greater than said first pressure (the air is compressed to higher pressures as it travels from left to right through the gas turbine engine 10 as shown in Fig. 1 so that second air supply 44 is always at a greater pressure than first air supply 48).  Coffinberry teaches his system as useful for the purpose of pressurization (which cruise while the high pressure CDP air is communicated during the relatively lower power/speed operation of flight idle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination and the threshold of Franconi so that the first bleed air supply is communicated in response to a cruise condition as taught by Coffinberry because Coffinberry teaches the low pressure air communication is known to be suitable for pressurization during a cruise condition (Coffinberry para. 0013, ll. 5-7 and para. 0015, ll. 6-11). 

Allowable Subject Matter
Claims 21-23, 25, and 27-34 are allowable.
Claims 24 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or form a reasonable combination to teach the following in combination with the other independent claim limitations:
Regarding Claim 21, “the buffer system includes a first valve and a second valve, the first valve selectively controls a flow of the first buffer supply air, the second valve selectively controls a flow of the second buffer supply air, the first valve modulates flow between a first bleed supply air and a second bleed supply air, the second valve modulates flow between a third bleed supply air and a fourth bleed supply air, the second bleed supply air is common to the third bleed supply air, and the buffer system includes a controller that communicates with each of the first valve and the second valve to selectively modulate the first and second valves in response to a power condition of the gas turbine engine.”
Claims 22-34 are allowable at least by dependency on claim 21.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.D.F/Examiner, Art Unit 3741                                                                                                                                                                                                        

/GERALD L SUNG/Primary Examiner, Art Unit 3741